—Judgment, Supreme Court, Bronx County (Con. G. Cholakis, J.), entered on June 10,1983, unanimously modified, on the law and the facts, and a new trial ordered solely on the damages awarded to plaintiff Kwanza Baird and otherwise affirmed, without costs and without disbursements, unless said plaintiff, within 20 days after service upon her attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $50,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Kwanza Baird so stipulates, the judgment, as so amended and decreased, is unanimously affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Ross, Milonas, Kassal and Alexander, JJ.